NOT FOR PUBLICATION                                  FILED
                       UNITED STATES COURT OF APPEALS                                NOV 18 2020
                                                                                MOLLY C. DWYER, CLERK
                                                                                  U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

HAMIDULLAH HABIBI,                                     No.     20-55506

                  Petitioner-Appellant,                D.C. No.
                                                       3:20-cv-00618-BAS-RBB
  v.

WILLIAM P. BARR, Attorney General; et                  MEMORANDUM*
al.,

                  Respondents-Appellees.

                      Appeal from the United States District Court
                         for the Southern District of California
                      Cynthia A. Bashant, District Judge, Presiding

                              Submitted November 12, 2020**
                                  Pasadena, California

Before: CHRISTEN and WATFORD, Circuit Judges, and ROSENTHAL,***
District Judge.




       *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.

       **
             The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).

       ***
              The Honorable Lee H. Rosenthal, Chief United States District Judge for the
Southern District of Texas, sitting by designation.
      Hamidullah Habibi timely appeals from the district court’s dismissal of his

amended petition for habeas corpus. Because the appeal has become moot, we

dismiss it for lack of jurisdiction. Gator.com Corp. v. L.L. Bean, Inc., 398 F.3d
1125, 1128–29 (9th Cir. 2005) (en banc).

      Habibi was released from immigration detention while this appeal was

pending. Habibi’s amended petition sought his release from detention or a new bond

hearing. The petition “raised claims that were fully resolved by [his] release from

custody,” and the “successful resolution of [his] pending claims could no longer

provide [his] requested relief.” Abdala v. I.N.S., 488 F.3d 1061, 1065 (9th Cir.

2007).

      Habibi asserts no “collateral consequences” that keeps his case alive, id. at

1064, and the “capable of repetition, yet evading review” exception does not apply,

Protectmarriage.com-Yes on 8 v. Bowen, 752 F.3d 827, 836 (9th Cir. 2014).

Habibi’s appeal does not present an “exceptional situation,” and it is not part of a

“class[] of cases that, absent an exception, would always evade judicial review.” Id.

at 836–37 (emphasis in original). Habibi’s appeal presents no “live controversy,”

and further action on it would be outside this court’s “constitutional purview.”

Gator.com Corp., 398 F.3d at 1128–29.

             PETITION DISMISSED.




                                           2